DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

 3.	Applicant’s response filed December 7, 2020 have been considered. Claims 1-8, 10, 13-14, 16, and 18 have been amended. Claims 1-20 are pending.  
  
Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-5, 8, 10-12, 15-16, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Masoud et al. (U.S. 2016/0330573 A1), hereinafter “Masoud”, in view of Ioannidis et al. (U.S. 2016/0004874 A1), hereinafter “Ioanndis”.
Referring to claims 1, 8, 16:
	i.	Masoud teaches:
                      A computer-implemented method for protecting study participant data for aggregate analysis, the method comprising (see Masoud, fig. 8A):
a plurality of users of one or more sensor devices [i.e., a plurality or research participants ].’);
                      receiving, by the processor, double-encrypted subject data from the plurality of research participant modules (see Masoud, fig. 8B, ‘Double Encrypted Sensor Data’);
            decrypting, by the processor, the double-encrypted subject data with a broker decryption key to generate single-encrypted subject data for the plurality of research participant modules (see Masoud, fig. 8B, ‘Single Encrypted Sensor Data’; [0063] ‘the portable device 200 may receive the double encrypted physiological data and/or device data from the sensor device 100 (e.g., encrypted by the long term encryption key 161 and the data secret 159, etc.).  The decryption module 268 may perform a first decryption on the double encrypted data using the long term encryption key 161 determined jointly by the sensor device 100 and the portable device 200.  The communication module 256 may then send single decrypted data to the remote server 300 for a second decryption and data analysis.’; [0069] ‘data secret’ ‘data key’);
           aggregating, by the processor, the single-encrypted subject data for the plurality of research participants to generate an aggregated single encrypted data set (see Masoud, fig. 6, item 270 ‘Aggregation Module’); 
            	sending, by the processor, the aggregated single-encrypted data set to a researcher module (see Masoud, fig. 8B, ‘Single Encrypted Sensor Data’, item 300 ‘remote server [i.e., the analyst ]’; [0063] ‘The communication module 256 may then send single decrypted data to the remote server 300 for a second decryption and data analysis.’).
	Masoud further discloses the random number (see Masoud, [0079] ‘random number’).	However, Masoud does not explicitly disclose canceling out a plurality of random factors.
	Masoud does not explicitly disclose the homomorphic encryption.

ii.	Ioannidis disclose canceling out a plurality of random factors (see Ioannidis, [0058] ‘Upon receiving M ratings from users--recalling that the encryption is 
partially homomorphic--the RecSys obscures them with random masks [i.e., where ‘random masks’ corresponding to ‘a plurality of random factors’ ] c=.sym..eta., where .eta.  is a random or pseudo-random variable and .sym. is an XOR operation.’; [0008] ‘unmasking [i.e., where unmasking corresponding to canceling out the plurality of random factors ] the decrypted-masked records inside the garbled circuit prior to processing them.’).
             Ioannidis further disclose homomorphic encryption (see Ioannidis, [0008] ‘homomorphic encryption’).
            Ioannidis further disclose garbled circuit protocol (see Ioannidis, [0008] ‘garbled circuit’). 
	iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ioannidis into the system of Masoud to utilize canceling out a plurality of random factors, homomorphic encryption, and garbled circuit protocol.  Masoud teaches "a method for wireless communication between an implantable medical device, a mobile user device, and a remote server.” (see Masoud, [0006]).  Therefore, Iaonnidis’s teaching could enhance the system of Masoud, because Ioannidis teaches a method for “performing a collaborative filtering technique known as matrix factorization securely, in a privacy-preserving fashion in order to profile items.” (see Ioannidis, [0002])
Referring to claims 3, 10, 18:
	Masoud and Ioannidis further disclose:
                     wherein the double-encrypted subject data comprises data encrypted by a public-private encryption system (see Ioannidis, [0055] ‘public-key encryption’).
 		It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ioannidis into the system of Masoud to utilize public key encryption.  Masoud teaches "a method for wireless communication between an implantable medical device, a mobile user device, and a remote server.” (see Masoud, [0006]).  Therefore, Iaonnidis’s teaching could 
Referring to claims 4, 11, 19:
	Masoud and Ioannidis further disclose:
                      wherein the double-encrypted subject data comprises genetic data (see Masoud, [0070] ‘The data analysis module 358 is configured to receive and analyze the 
decrypted physiological and/or device data and process the decrypted data.’).
Referring to claims 5, 12, 20:
	Masoud and Ioannidis further disclose:
                     decrypting the aggregated single-homomorphically encrypted data set (see Masoud, [0007] ‘encrypted data’; [0008] ‘a first decryption.. a second decryption’).
Referring to claim 15:
 	Masoud and Ioannidis further disclose:
           where software is provided as a service in a cloud environment (see Ioannidis, [0113]  ‘cloud…Software as a Service (SAAS)’)
           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ioannidis into the system of Masoud to utilize SaaS in a cloud.  Masoud teaches "a method for wireless communication between an implantable medical device, a mobile user device, and a remote server.” (see Masoud, [0006]).  Therefore, Iaonnidis’s teaching could enhance the system of Masoud, because utilizing SAAS in a cloud supports users using a thin client, e.g., via a web browser, and therefore SaaS has been incorporated into the strategy of nearly all leading enterprise software companies. 

6.	Claims 2, 6, 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masoud et al. (U.S. 2016/0330573 A1), in view of Ioannidis et al. (U.S. 2016/0004874 A1), further in view of Gentry (U.S. 8,515,058 B1).
Referring to claims 2, 9, 17:
	Masoud and Ioannidis do not disclose isomorphic encryption.
	           Gentgry discloses isomorphic encryption(see Gentry, col. 54, line 26 ‘isomorphic’).

Referring to claims 6, 13:
	Masoud, Ioannidis, and Gentry further disclose:
                     performing a statistical analysis on the aggregated single-homomorphically encrypted data set (see Masoud, [0070] ‘The data analysis module 358 is configured to receive and analyze the decrypted physiological and/or device data and process the decrypted data.’ And, Gentry, col. 55 ‘statistical distance from the uniform distribution’).
          It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Gentry into the system of Masoud to utilize statistical analysis. Masoud teaches "a method for wireless communication between an implantable medical device, a mobile user device, and a remote server.” (see Masoud, [0006]).  Therefore, Gentry’s teaching could enhance the system of Masoud, because statistical analysis is the science of collecting, exploring, and presenting large amounts of data to discover underlying patterns and trends.  

7.	Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masoud et al. (U.S. 2016/0330573 A1), in view of Ioannidis et al. (U.S. 2016/0004874 A1), in view of Gentry (U.S. 8,515,058 B1), further in view of  Deciu et al. (U.S. 2013/0288244 A1), hereinafter “Deciu”.
Referring to claims 7, 14:
	          Masoud, Ioannidis, and Gentry do not disclose odds ratio or regression coefficients.
		Ceciu disclose odds ratio, regression coefficients (see Deciu, [0618] ‘odds ratio’, [01045] ‘regression coefficients’).   
          It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Deciu into the .   

Response to Arguments
8.	Applicant's arguments filed December 7, 202 have been fully considered. Independent claims have been amended to include new limitation. However, upon further consideration, a new ground(s) of rejection is being made in view of Ioannidis.  Applicant’s arguments are moot due to the new ground(s) of rejection.

Conclusion

9.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	PE'ER; GUY et al. (US 20180019868 A1) disclose a system and methods for protecting keys using garbled circuits;
(b)	Chase; Melissa E. et al. (US 20170163421 A1) disclose adding privacy to standard credentials;
(c)	Lu; Steve et al. (US 9055038 B1) disclose Apparatus, system, and method to garble programs;
(d)	CHABANNE; Herve et al. (US 20180019997 A1) disclose authentication method and system by garbled circuit;
(e)	Kerschbaum; Florian et al. (US 20140372769 A1) disclose Automatic Protocol Selection in Mixed-Protocol Secure Computation;
(f)	Patey; Alain et al. (US 20150007258 A1) disclose biometric identification using filters and by secure multipart calculation.;
(g)	 Kolesnikov; Vladimir Y. (US 9124417 B2) disclose Computation of garbled tables in garbled circuit.

            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492



/TAE K KIM/Primary Examiner, Art Unit 2492